GILL, J.
On the first day of the February term, 1899, of the Saline Circuit Court, Com. P. Starts, assignee of the above named estate, made a report to the court of the sale of certain uncollected motes, judgments, etc., among which was a judgment in favor of the estate’ and against Starts Bros, and Joseph Field, -deceased, in the sum of $12,571.19 and interest. The -assignee reported that he had sold said judgment, subject to the court’s approval, to David A. Hancock for the sum of $100.
Three weeks thereafter, but during the same February term, the Boatmen’s Bank, a creditor of the assigned estate, filed objections to the sale of the judgment to Hancock. At a subsequent hearing by the court the exceptions of the Boatmen’s Bank were sustained as to the sale of said judgment, and from order setting the sale aside, Hancock, the purchaser, h-as appealed.
*17I. This controversy arises on the action of the assignee taken in pursuance of an order of the circuit court made as provided in section 364, Revised Statutes 1899. Under that section it is provided that the assignee shall report his proceedings of sale to the court within the first three days of the term succeeding the order, “for approval or rejection and for such further and other orders as may be deemed proper: provided any creditor may appear and file his objections to such report within three days after the filing of the report * * * * and such objections shall be heard and determined without delay, and nothing in this section authorized to be done by the assignee shall be final until the approval of the court,” etc.
The first contention is that in this case the court had no jurisdiction to entertain the objections filed by the Boatmen’s Bank because they were not filed within the three days provided in the statute. We think there is no merit in this contention. Even if it be conceded that the Boatmen’s Bank was out of time with its exceptions, and for that reason had no right to be heard; and that because of the delay in filing its objections it could not complain if the court had stricken out the same, yet it remained the duty of the court — even in the absence of objections by a' creditor of the assigned estate — to investigate the sale and approve or reject the same as to it seemed proper. And until the report was acted upon by the court the sale was imperfect and incomplete, since the statute says, that “nothing in this section authorized to be done by the assignee shall be final until the approval of the court.” The. court then had jurisdiction of the report; it was in duty bound to supervise the action of the assignee, and this too regardless of the presence or absence of objections by creditors. The matter of such sale remained in abeyance until acted upon by the court.
*18II. As to the merits of the ease, it is sufficient to say that the court’s action in disapproving the sale of the judgment in question is "well supported by the evidence. Outside the question of fraud, and of which we express no opinion, the court clearly acted for the best interest of the estate. It appears that the judgment against the Eield estate was probably worth ten cents on the dollar, or nearly $1,400, whereas it was being sold for $100. It was- an asset, too, likely to be realized on within- a very short time and nearly $100 was paid shortly after the assignee’s Sale and before the same was acted upon by the court.
There is no merit in the appeal and the judgment will be affirmed.
All concur.